IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-84,920-01


               EX PARTE NATHAN ANDREW HARWELL, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR11-0753-01 IN THE 43RD DISTRICT COURT
                         FROM PARKER COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: May 4, 2016
DO NOT PUBLISH